Citation Nr: 1508650	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-29 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for right ear hearing loss.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or Benign Paroxysmal Positional Vertigo (BPPV).

5.  Entitlement to service connection for the Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As specifically concerning the claim of entitlement to service connection for hearing loss in the right ear, the Board sees the RO previously denied this claim in an August 2007 rating decision.  The Veteran did not appeal that earlier decision.  Generally, when a rating decision is not appealed, it becomes final and binding based on the evidence then of record.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).  However, that decision is not final and binding because relevant evidence regarding this claimed right ear hearing loss was received within one year of that determination.  38 C.F.R. § 3.156(b) (2014).

In December 2012, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The claims of entitlement to service connection for residuals of a TBI, right ear hearing loss, and for Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV, as well as the derivative claim of entitlement to a TDIU require further development before being decided on appeal.  So the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ), but instead going ahead and deciding the claims for a compensable rating for the hearing loss in the left ear and the petition to reopen the claim for service connection for Meniere's syndrome, also alleged to headaches with dizziness and balance problems and/or BPPV.


FINDINGS OF FACT

1.  The Veteran has Level VI hearing loss in his left ear.  

2.  In a prior June 2007 rating decision, the RO denied his claim of entitlement to service connection for a balance disorder now characterized as Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV.  He did not appeal that earlier decision, and no relevant evidence was received within one year of that decision.

3.  Additional evidence since submitted, however, relates to an unestablished fact and raises a reasonable possibility of substantiating this claim of entitlement to service connection for Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV.



CONCLUSIONS OF LAW

1.  The scheduler criteria are not met for a compensable rating for the left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The June 2007 rating decision earlier considering and denying the claim of entitlement to service connection for a balance disorder now characterized as Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

3.  But there is new and material evidence since that June 2007 decision to reopen this claim of entitlement to service connection for Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The following discussion concerning these preliminary obligations focuses entirely on the claim of entitlement to a compensable evaluation for the left ear hearing loss.  The Board need not additionally discuss at this juncture whether VA also has complied with these preliminary obligations concerning the petition to reopen the claim of entitlement to service connection for the Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV, because this claim is being reopened and then remanded for further development before actually readjudicating this claim on its underlying merits.
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, both in terms of what is required to establish underlying entitlement to service connection (namely, Veteran status, proof of current disability, and proof of a correlation between the current disability and military service) and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted. 

Here, to this end, this VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009 that fully addressed all required notice elements, including those discussed in Dingess.  Also keep in mind that this claim is not an initial-rating claim, rather, an established-rating claim, so it did not arise immediately following the granting of service connection for this disability.  The Court has held that, in order to satisfy the first notice element in an increased-rating claim, VA must 

notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Disability Codes, which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  Moreover, VA is not required to apprise him of alternative Diagnostic Codes or daily-life evidence, only instead provide what amounts to "generic" notice.  The Veteran received this level of notice and before initially adjudicating his claim in October 2009, so in the preferred sequence.

Regarding the additional duty to assist him in fully developing this claim, this duty includes assisting him in the procurement of relevant medical treatment records and providing an examination and/or obtaining a medical opinion when necessary to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

This additional obligation also has been satisfied.  The claims file contains the Veteran's service treatment records (STRs), written statements, VA clinical records, private medical records, and the transcript of his and his wife's hearing testimony.  He was also provided comprehensive VA medical examinations in furtherance of this claim that were based on physical findings and a review of the record for the pertinent history of this service-connected disability.  

The examination reports contain the information needed to assess the severity of this disability in relation to the applicable rating criteria.  Thus, the Board concludes that the VA compensation examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  No further examination need be provided, as the Veteran has not alleged that his left ear hearing loss has worsened since most recently tested.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Also, significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  To this end, during the December 2012 Board hearing, the undersigned VLJ duly identified and explained the issues.  And in the questioning and responses, the Veteran and his attorney evidence their actual knowledge of the type of evidence and information needed to show entitlement to a higher rating for the hearing loss in the left ear.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Moreover, they have had sufficient opportunity to submit any additional evidence or seek assistance in obtaining it as concerning this increased-rating claim.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods when the service-connected disability has exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


The service-connected hearing loss in the Veteran's left ear (since the hearing loss in his right ear at the moment is not service connected) has been rated as noncompensable, so 0-percent disabling, under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

The ratings for disability compensation for hearing loss are determined by mechanical (nondiscretionary) application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When a Veteran evidences an exceptional pattern of hearing impairment, however, such as when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA again is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).


Turning now to the relevant facts of this particular case, on October 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT 
40
50
90
90
68

Speech audiometry revealed speech recognition ability of 72 percent in the left ear.  This correlates to Level VI hearing loss in the left ear.  The examiner indicated that the Veteran's left ear hearing loss had no significant impact on employment.

On December 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT 
45
50
95
95
71

Speech audiometry revealed speech recognition ability of 72 percent in the left ear.  This again correlates to Level VI hearing loss in the left ear.  The examiner indicated that the impact of the Veteran's left ear hearing loss on employability consisted of problems hearing when the speaker was on the Veteran's left and in noisy environments.  

During his December 2012 hearing before the Board, the Veteran testified that he often had received complaints of speaking too loudly and that he spoke the way he did because he simply could not hear.  

If, as here, impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII [Percentage Evaluations for Hearing Impairment], the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

If hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the 
non-service-connected ear is a ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).  But this is not shown here, as the hearing loss in the Veteran's service-connected left ear is not compensable to a degree of 10 percent or more; instead, it is noncompensable, i.e., 0-percent disabling.  So he is not entitled to the benefit of 38 C.F.R. § 3.383(a)(3).  Therefore, for all intents and purposes, the Board must consider the hearing impairment in his non-service-connected right ear as Level I.

An exceptional pattern of hearing loss also is not shown, as pure tone threshold at each of the four specified frequencies is not 55 decibels or more and, alternatively, because there is not a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) and (b).

So using the data provided, according to Table VII, right ear Level I hearing loss combined with Level VI hearing loss in the left ear correlates to a 0 percent rating, which is the Veteran's existing rating, so this evaluation must be confirmed and continued.  38 C.F.R. §§ 4.3, 4.7, 4.85.  Moreover, since he has not shown entitlement to a higher rating at any time since the year immediately preceding the receipt of this increased-rating claim, the Board also cannot "stage" this rating.  Hart, supra.

Consider also that the VA examiners provided opinions on the impact of the left ear hearing loss on the Veteran's employability and daily activity.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the Court noted that, unlike the Rating Schedule for hearing loss, the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1) do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); and 38 C.F.R. § 4.10 (2014).  The type of impairment the Veteran experiences on account of his left ear hearing loss is not unique to him or not contemplated in the schedular rating assigned.

The Court also has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Board need not discuss entitlement to a TDIU since this already is another claim on appeal, though instead being remanded rather than immediately decided.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In considering whether extra-schedular consideration is warranted, the Board has attributed all symptoms potentially referable to the hearing loss to this disability.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has considered the Veteran's complaints of decreased auditory acuity and speech recognition impairment.  However, the schedular rating criteria contemplate the limitations and impairment caused by his service-connected hearing loss disability.  Indeed, there are provisions already in place for when a Veteran has an exceptional pattern of hearing impairment, see 38 C.F.R. § 4.86(a) and (b), which represent an alternative way of rating hearing loss when it does not follow the traditional pattern.  This hearing loss disability is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns.  The fact that there may be occupational impact does not render the Rating Schedule inadequate to evaluate the level of disability.  38 C.F.R. §§ 4.1, 4.15.  Moreover, the Maryland CNC speech recognition test, which is one of the means for assessing the severity of the Veteran's hearing loss aside from the audiogram addressing his hearing acuity in the relevant frequencies of 1000-4000 Hz, takes into account the type of situational effect he may experience when in the presence of others or background or environmental noise.  So this circumstance is not exceptional or unusual from that encountered by others with this same disability.

Because the schedular criteria are adequate to rate the Veteran's service-connected left ear hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Furthermore, an adverse impact on employability and/or periods of hospitalization have not been shown to have resulted from this service-connected disability.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Finally, in making these determinations, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV.  This claim was earlier denied in a June 2007 rating decision because the RO found that there was no relationship or correlation ("nexus") between this claimed disability and his military service.  That decision became final and binding based on the evidence then of record because no notice of disagreement (NOD) or additional relevant evidence was submitted concerning this claim within one year of the date on which he was provided notice of that decision.  See 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).


Since June 2007, however, new evidence has been added to the claims file that is also material to this claim.  Most notably, a February 2011 report of one of the Veteran's private physicians contains an opinion relating the Veteran's reported dizziness and associated symptoms to an incident in service.  As this evidence of a possible correlation ("nexus") between his Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV, and service was not available at the time of the earlier June 2007 denial of this claim, it is both new and material to this claim - especially since, when presumed credible, this more recent evidence suggests the required attribution of this claimed disability to an event that occurred during the Veteran's service.  This claim therefore must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).


ORDER

A compensable rating for the service-connected left ear hearing loss is denied.

However, the petition to reopen the claim of entitlement to service connection for Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV, is granted - albeit subject to the further development of this claim on remand.


REMAND

The Veteran alleges that he sustained a TBI when a grenade exploded near his left ear in service, and that, aside from the hearing loss he now has in his left ear as a consequence, he also has right ear hearing loss and Meniere's syndrome that he also previously has described as headaches with dizziness and balance problems and/or BPPV.


A September 1970 STR reflects tinnitus and left ear high frequency hearing loss compatible with noise-induced hearing loss or acoustic trauma.  The Veteran has been consistent in his recitation of events in service, including while testifying during his December 2012 videoconference hearing before the Board.  Because of this and since there is at least some corroboration in his STRs, the Board finds his allegation of a grenade explosion near his left ear credible.

In cases, as here, where a Veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  And this statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence to establish the occurrence of the claimed disease, injury or event in service.  If the Veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of his service.  Id.

The Federal Circuit Court has held that in the case of a combat Veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But to establish entitlement to service connection, there must be evidence of a current disability and a causal relationship (again, meaning "nexus") between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, a Veteran would then only have to show that the disability he or she incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.


As such, a VA examination and opinion are needed to further assist in determining whether the Veteran suffers from the disabilities being claimed and, if so, whether they are as likely as not related to or the result of his military service, including especially the grenade explosion he cites as the source or cause of this present-day disability.  In providing this necessary medical nexus opinion, the designated examiner also will need to comment on the private medical evidence of record the Veteran has submitted in support of this claim - including especially the November 2007 and February 2011 opinions of J.J. Shea, M.D.

Because this readjudication and resultant disposition of the Veteran's claims of entitlement to service connection for residuals of a TBI, right ear hearing loss, and Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV, will in turn affect the disposition of his TDIU claim, these claims are "inextricably intertwined".  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  Hence, adjudication of this derivative TDIU claim must be deferred.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Associate with the claims file all VA clinical records dated from August 2011 to the present.

2.  Next schedule a VA compensation examination with an examiner, such as in this instance an otolaryngologist, qualified to comment on the origins of disabilities claimed to be the result of head trauma (TBI).  In December 2010, a VA audiologist suggested that an otolaryngologist was necessary to assess the Veteran's claims.  The designee must assume that a grenade exploded near the Veteran's left ear during his service.  This designee then must determine/confirm whether the Veteran suffers from residuals of a TBI, including right ear hearing loss and/or Meniere's syndrome, also claimed as headaches with dizziness and balance problems and/or BPPV.  This posited correlation should be expressed in terms of whether this is very likely, as likely as not, or unlikely.  

In the event this otolaryngologist or other qualified examiner cannot answer some or all of these questions, the examiner must consult with someone else, such as a neurologist or other specialist, who might be better suited to providing this necessary medical opinion.

In making these necessary determinations, the examiner must review all of the pertinent evidence in the claims file, including a complete copy of this decision and remand, and confirm in the examination report that this requested review took place.

Note:  the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion or causation as it is to find against it.


Most essential is that the examiner provide explanatory rationale for the opinion, not just review the file.  If an opinion cannot be rendered without resorting to mere speculation, then the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


